DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 8/18/2022 is acknowledged.
Applicant’s election is listed as follows.
Genus M: (EBP)n(MFP)n(EBP)n 
Genus E: [IPAXG IPAXG IPAXG IPAXG IPAXG IPAXG] 
Genus P SEQ ID NO:62 (EBPPI[G1A4F1]6- MFP[Mgfp5]1-EBPPI[G1A4F1]6) 
Claims 4-5 and 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2022.

Claim Status
Claims 1-21 are pending. 
Claims 4-5 and 9-21 are withdrawn as being directed to a non-elected invention, the election having been made on 8/18/2022.
Claims 1-3 and 6-8 have been examined.


Priority
This application is a 371 of PCT/KR2018/004029 filed on 04/05/2018, which claims foreign priority of KOREA, REPUBLIC OF KR10-2017-0044225 filed on 04/05/2017 and KR10-2018-0039787 filed on 04/05/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i)	The specification failed to provide a representative number of an elastin based polypeptide to support the entire genus of the elastin based polypeptide.
(a) The specification disclosed an elastin based polypeptide based on Val-Pro-(Gly or Ala)-Xaa-Gly [VP(G or A)XG] (p12, line 6-8) and [IPAXG]6 block (p14, line 13-14), but the 
disclosure did not provide a representative number of multiblock polypeptide sequence to support the entire genus of the polypeptide comprising an elastin-based polypeptide (EBP) and a mussel foot protein (MFP) as claimed. Kowalczyk et al. (World J Microbiol Biotechnol (2014) 30:2141–2152) is cited as evidence to show various elastin-like polypeptide variants KGGVG, VGGVG, GVGVG, LGAGGAG, and LGAGGAGVL are not disclosed in the specification. 
(b) The specification disclosed the amino acid X in the pentapeptide repeating unit means a natural amino acid or an artificial amino acid ( p15, line 7-8), but failed to disclosed a representative number of an elastin based polypeptide comprising an artificial amino acid as claimed.
(c) The specification disclosed [IPAXG]6 block (p14, line 13-14), but failed to disclose a representative number of an elastin based polypeptide sequence comprising G (Gly), A (Ala) and F (Phe) at a ratio of 1:4:1 or 1:3:2 in claim 6 because the ratios do not specify an amino acid at the X position in the sequence of the fusion polypeptide as claimed. Thus, the specification failed to satisfy the written description requirements.
(ii)	The specification failed to establish a structure and function relationship of the multiblock copolypeptide. The claim scope encompasses various elastin-like polypeptides comprising KGGVG, VGGVG, GVGVG, LGAGGAG, and LGAGGAGVL, but the elastin-like polypeptide variants comprise distinct structure, sequence, and properties.
Because the specification failed to satisfy the written description requirements, claims 1-3 and 6-7 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lu et al. (WO 2015/126480 A2).
Claim 1 is drawn to a multiblock polypeptide comprising an elastin-based polypeptide (EBP) and a mussel foot protein (MFP).
Lu et al. teach a fusion protein comprising an adhesive protein derived from a marine organism, and a thermal-reversible functional domain (claim 16-17). Lu et al. teach the adhesive protein is a mussel foot protein of Mgfp5 SEQ ID NO:2 [0072] or SEQ ID NO:4 [0074]. Lu et al. teach the thermal-reversible functional domain comprises one or more elastin-like peptides (reading on elastin based peptide (EBP), [0089, claim 18]), reading on the limitation of a polypeptide comprising an elastin-based polypeptide (EBP) and a mussel foot protein (MFP) in claim 1.
With respect to claim 2, the fusion protein can be either (EBP)(MFP) or (MFP)(EBP).
With respect to claim 7, Lu et al. teach the mussel foot protein from Mytilus galloprovincialis [0120] shown as Mgfp5 of SSEEYKGGYYPGNTYHYHSGGSYHGSGYH-GGYKGKYYGKAKKYYYKYKNSGKYKYLKKARKYHRKGYKKYYGGGSS (SEQ ID NO:2) [0072].
In the alternative, Lu et al. teach the elastin-like peptide is a pentamer of VPGXG (SEQ ID NO: 33) where X is any amino acid. Lu et al. teach the fusion comprises at least 2, at least 3, at least 4, at least 5, at least 10, at least 20, at least 40, at least 60, at least 80, at least 100 or more repeating units of VPGXG [0089]. One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to optimize VPGXG and X is a non-proline amino acid with reasonable expectation of success because Lu et al. teach X can be any amino acid with or without proline [0089], reading on claim 3.

2.	Claims 2-3 are rejected under 35 U.S.C. 103 as obvious over Lu et al. (WO 2015/126480 A2) as applied to claims 1-3, 7 and further in view of Chaikof et al. (US 2004/0171545 A1).
Claim 2 is drawn to a multiblock copolypeptide generic structure as (EBP)n(MFP)n, (EBP)n(MFP)n(EBP)n and (MFP)n(EBP)n(MFP)n, wherein n > 1.
Lu et al. teach a fusion protein comprising an elastin-based polypeptide (EBP) and a mussel foot protein (MFP) as applied to claims 1-3 and 7 above.
Lu et al. do not teach a fusion protein comprising an elastin-based polypeptide (EBP) and a mussel foot protein (MFP) as a triblock of (EBP)n(MFP)n(EBP)n.

    PNG
    media_image1.png
    455
    739
    media_image1.png
    Greyscale
Chaikof et al. teach triblock copolypeptide shown as follows to optimize plastic and elastic properties in response to different conditions such as solvent, pH, or temperature (Abstract, Fig 36), reading on the elected species of (EBP)n(MFP)n(EBP)n in claim 2.
With respect to claim 3, Chaikof et al. teach the use of a pentapeptide of IPAVG to 
    PNG
    media_image2.png
    593
    862
    media_image2.png
    Greyscale
substitute VPGVG (VPGXG) in a triblock to optimize the physical properties of an elastin based fusion protein [0140, Fig 36]. Lu et al. teach the fusion comprises at least 2, at least 3, at least 4, at least 5, at least 10, at least 20, at least 40, at least 60, at least 80, at least 100 or more repeating units of VPGXG [0089]. When 6 or more continuous VPG(X/V)G pentapeptide domains are substituted by IPAVG in Lu’s fusion protein, reading on the elected species of [IPAXG IPAXG].
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify Lu’s elastin based polypeptide of VPGXG with IPAVG because Chaikof et al. teach the use of a pentapeptide of IPAVG to substitute VPGVG (VPGXG) in a triblock to optimize the physical properties of a fusion protein comprising one or more elastin based pentapeptides [0140, Fig 36]. The combination would have reasonable expectation of success because both references teach elastin based pentapeptides. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
24-September-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615